Cole, Judge:
The appeals to reappraisemeut listed in schedule A, attached hereto and made a part hereof, bring for determination the proper dutiable value of certain sulphite paper imported from Gothen-burg, Sweden, and entered at the port of Jacksonville, Fla.
In all of the cases, except reappraisements 135570-A and 136455-A, entry and appraisement were made at foreign-market value; the entered prices, having been made under duress to meet advances by the appraiser in pending test cases. With respect to reappraisements Í35570-A and 136455-A, the merchandise was entered under duress at export value and appraised as entered.
When the cases were called for trial at Jacksonville on January 18, 1943, the parties entered into a stipulation wherein it is agreed the proper basis for appraisement of the instant merchandise is export value, as defined in section 402 (d) of the said act, and that such export values are those set forth in schedule B, attached hereto and made a part hereof.
Acquiescing in this agreement, the court holds the proper dutiable values of the siilphite paper in question to be the statutory export values referred to, and judgment will be rendered accordingly.

Schedule B


Reappraisemeut Weight Invoice unit price Dutiable export value

128130-A 46,144 lbs. $2.92K per 100 lbs. $3.00 per 100 lbs.
130538-A 56,507 lbs. $2.92)4 per 100 lbs. $3.00 per 100 lbs.
10,531 lbs. $2.97H per 100 lbs. $3.00 per 100 lbs.
lbs. $3.00 per 100 lbs. $3.00 per 100 lbs.
32,846 lbs. $3.12)4 100 lbs. $3.00 100 lbs.
131104^A 68,855 lbs. 100 lbs. $3.00 100 lbs.
131439-A 29,471 lbs. $3.10 per 100 lbs. $3.20 per 100 lbs.
39,409 lbs. $2.90 per 100 lbs. $3.00 per 100 lbs.
132055-A 18,768 lbs. $2.70 per 100 lbs. $2.80 per 100 lbs.
4,731 lbs. $2.80 per 100 lbs. $2.90 per 100 lbs.
132056-A 10,984 lbs. $2.80 per 100 lbs. $2.90 per 100 lbs.
93,498 lbs. $2.70 per 100 lbs. $2.80 per 100 lbs.
132058-A 18,086.lbs. $2.80 per 100 lbs. $2.90 per 100 lbs.
lbs. $2.70 100 lbs. $2.80 100 lbs.
*560$2.70 100 lbs. $2.80 per 100 lbs. 133691-A lbs.
$2.80 100 lbs. $3.00 100 lbs. lbs.
$2.70 per 100 lbs. $2.80 per 100 lbs. 134741-A 86,875 lbs.
$2.80 per 100 lbs. $3.00 per 100 lbs. 30,207 lbs.
As to all the foregoing, less nondutiable charges in amounts as invoiced.
$2.70 per 100 lbs. Appraised value. 135570-A 21.817 lbs.
$2.80 per 100 lbs. Appraised value. 81,976 lbs.
$2.80 per 100 lb's. Appraised value. 136455-A 5,599 lbs.
$2.77J4 100 lbs Appraised value. lbs.
$2.72^2 .per 100 lbs. Appraised value. 33,300 lbs.
$2.8254 per 100 lbs. Appraised value. 40.817 lbs.